Exhibit 10.21
 
B/E AEROSPACE, INC,
MANAGEMENT INCENTIVE PLAN (80%) – FY 2008


I.  Purpose


The purpose of this Management Incentive Plan (the “Plan”) is to reward and
encourage significant contributions to the success of BE Aerospace, Inc. (the
“Corporation”) and its respective businesses.


II.  Eligibility


Eligibility for participation in this Plan is determined by the following senior
executives:  the Chairman & CEO, the President & COO, the Sr. Vice President,
CFO & Treasurer and the Vice President of Human Resources.  This Plan primarily
includes all Group/Segment Vice President and General Managers and Corporate
Vice Presidents reporting directly to the President & COO or Sr. Vice President,
CFO & Treasurer.  The Vice President of Human Resources will ensure consistent
eligibility requirements and administration throughout the Corporation.


III.  Plan Approval


The financial and strategic business objectives (both criteria and targets) (the
“Objectives”) will be established for the Corporation and the Segments/Business
Units at the beginning of the fiscal year.  These Objectives are reviewed by the
Chairman & CEO, the President & COO and the Sr. Vice President, CFO & Treasurer
and then submitted for approval to the Compensation Committee of the Board of
Directors (the “Committee”).


IV.  Plan Participation Level


The maximum potential incentive compensation for each executive is 80% of the
executive’s base salary (“Maximum Award”), which is determined based on the
level of achievement of the applicable Objectives and individual strategic
initiatives.  Individual awards are targeted at 85% of the maximum award (or 68%
of base salary) (“Target Award”).  Individuals who achieve each of the target
levels of the applicable Objectives and individual strategic initiatives are
eligible to receive the Target Award.  Actual individual awards can be increased
by the Committee in its sole discretion up to the Maximum Award or decreased
down to zero based on an individual’s performance and his/her contribution
related to the business unit to which the individual was assigned during the
performance period (e.g., segment/Corporation).


The Target Award of 85% (e.g., 68% of base salary) contemplates:
 
·
100% achievement of the targets for the Objectives and individual strategic
initiatives.



The Maximum Award of 100% (e.g., 80% of base salary) contemplates:
 
·
110% achievement of the targets for the Objectives and individual strategic
initiatives.




--------------------------------------------------------------------------------


 
In extraordinary cases, an award of up to an additional 20% of base salary can
be achieved if the following criteria are met:
      
·
 The site, segment and Corporation exceed all financial and strategic goals by
110% or greater, and

 
·
Individual performance is at a superior level as determined by the executive’s
immediate supervisor, upon recommendation by the Chairman & CEO, the President &
COO and the Sr. Vice President, CFO & Treasurer and as approved by the
Committee, subject to the Corporation’s ability to pay.



For more detailed information about how the bonus payouts are calculated, please
refer to Sections VI and VII, and the examples shown on page 4.


V.  Allocation of Awards


The Plan features two components, the Objectives, or financial metrics, and
individual strategic initiatives, which are collectively used to determine the
incentive payout amount:


 
·
Objectives – Eighty percent (80%) of the potential incentive payment amount is
based on the attainment of specified levels of four financial metrics weighted
as set forth below:



 
1.
EBIT (earnings before interest and taxes) –  weighed at 30%



 
2.
Operating Cash Flow (EBITDA), defined as earnings before interest, taxes,
depreciation and amortization, plus or minus the change in working capital and
related operating non-current assets and liabilities (exclusive of cash) less
capital expenditures – weighed at 30%



 
3.
Bookings – weighed at 20%



 
4.
Operating Margin – weighed at 20%



 
·
Individual Strategic Initiatives – Twenty percent (20%) of the potential
incentive payment amount is based on the attainment of specified individual
strategic initiatives.



The percent of the incentive payment amount attributed to each Objective and the
individual strategic initiatives is determined independently with respect to the
remaining goals.



--------------------------------------------------------------------------------


 
VI.  Financial Metrics Plan Design (80% Weighting)


Incentive payouts with respect to each Objective will only occur if at least
eighty percent (80%) of the target levels of the Objective are achieved (the
“Minimum Threshold”).  The Target Award is paid out upon 100% achievement of
each Objective and the Maximum Award is paid out upon 110% of achievement of
each Objective.  The payout percentage of base salary for each level of
achievement between 80% and 110% is shown on the chart below for each Objective.


Exhibit 1:



 
EBIT (30%)
OPERATING CASH FLOW (30%)
BOOKINGS (20%)
OPERATING MARGIN (20%)
   
% of plan realized
% of base
% of plan realized
% of base
% of plan realized
% of base
% of plan realized
% of base
Total % of Base
                   
Minimum Threshold
80%
0.19%
80%
0.19%
80%
0.13%
80%
0.13%
0.64%
 
81%
0.36%
81%
0.36%
81%
0.24%
81%
0.24%
   
82%
0.54%
82%
0.54%
82%
0.36%
82%
0.36%
   
83%
0.71%
83%
0.71%
83%
0.47%
83%
0.47%
   
84%
0.88%
84%
0.88%
84%
0.59%
84%
0.59%
   
85%
1.06%
85%
1.06%
85%
0.70%
85%
0.70%
   
86%
1.23%
86%
1.23%
86%
0.82%
86%
0.82%
   
87%
1.40%
87%
1.40%
87%
0.93%
87%
0.93%
   
88%
1.57%
88%
1.57%
88%
1.05%
88%
1.05%
   
89%
1.75%
89%
1.75%
89%
1.16%
89%
1.16%
   
90%
1.92%
90%
1.92%
90%
1.28%
90%
1.28%
   
91%
2.88%
91%
2.88%
91%
1.92%
91%
1.92%
   
92%
3.84%
92%
3.84%
92%
2.56%
92%
2.56%
   
93%
4.80%
93%
4.80%
93%
3.20%
93%
3.20%
   
94%
5.76%
94%
5.76%
94%
3.84%
94%
3.84%
   
95%
6.72%
95%
6.72%
95%
4.48%
95%
4.48%
   
96%
8.64%
96%
8.64%
96%
5.76%
96%
5.76%
   
97%
10.56%
97%
10.56%
97%
7.04%
97%
7.04%
   
98%
12.48%
98%
12.48%
98%
8.32%
98%
8.32%
   
99%
14.40%
99%
14.40%
99%
9.60%
99%
9.60%
 
Target Award (85%)
100%
16.32%
100%
16.32%
100%
10.88%
100%
10.88%
54.4%
 
101%
16.61%
101%
16.61%
101%
11.07%
101%
11.07%
   
102%
16.90%
102%
16.90%
102%
11.26%
102%
11.26%
   
103%
17.18%
103%
17.18%
103%
11.46%
103%
11.46%
   
104%
17.47%
104%
17.47%
104%
11.65%
104%
11.65%
   
105%
17.76%
105%
17.76%
105%
11.84%
105%
11.84%
   
106%
18.05%
106%
18.05%
106%
12.03%
106%
12.03%
   
107%
18.34%
107%
18.34%
107%
12.22%
107%
12.22%
   
108%
18.62%
108%
18.62%
108%
12.42%
108%
12.42%
   
109%
18.91%
109%
18.91%
109%
12.61%
109%
12.61%
 
Maximum Award (100%)
110%
19.20%
110%
19.20%
110%
12.80%
110%
12.80%
64.0%






--------------------------------------------------------------------------------




VII.  Individual Strategic Initiatives Plan Design   (20% Weighting)


A target payout of 13.6% of base salary (85% target X 80% plan X 20% weighting =
13.6%) is available for individuals who fully achieve all of their individual
strategic initiatives.  Lesser payouts for lesser levels of performance are
available at the discretion of management.  A maximum payout of up to 16% is
available in recognition of superior performance.


Examples:


1.
2008 projected bonus payment calculations - Assumes 2008 Plan targets achieved
at 100% and 100% credit on individual strategic initiatives.





NAME
(A)
SALARY
(B)
Maximum  Award
 
 
 
Target Award at 85%
(C)
(80% weighted) % earned  FINANCIAL METRICS
(D)
(20% weighted)    % earned INDIVIDUAL STRATEGIC INITIATIVES
(E)
% of Award Earned
(F)
 $ award Earned
Doe, John
$200,000
80%
 
68%
54.4%
13.6%
68%
$136,000





2.
2008 projected bonus payment calculations – Assumes 100% EBIT, 95% Cash Flow,
110% Bookings, 98% Operating Margin; and partial credit on achievement of
individual strategic initiatives.





NAME
(A)
SALARY
(B)
Maximum  Award
 
 
Target Award at 85%
(C)
(80% weighted) % earned  FINANCIAL METRICS
(D)
(20% weighted)
% earned
INDIVIDUAL STRATEGIC INITIATIVES
(E)
% of Award Earned
(F)
 $ award Earned
Doe, John
$200,000
80%
 
68%
44.2%
8.0%
52.2%
$104,400



VIII.  Administration of the Plan


·
Segment awards are based on performance independent of Corporate
performance.  The actual amount or percentage of incentive compensation, if any,
will be based upon achievement of the Objectives outlined in Section VI and the
individual strategic initiatives outlined in Section VII.  Furthermore, the
actual amount of individual awards are subject to individual performance and its
effect on the achievement of these business goals, as bonus payments are not
guaranteed.  The Corporation reserves the right to increase or reduce the amount
of the incentive compensation paid under this Plan in its sole discretion
notwithstanding the level of attainment of the specified Objective or individual
strategic initiatives.



·
The Committee, Sr. Vice President, CFO & Treasurer, the President & COO and the
Chairman & CEO will review attainment of the business plan goals and objectives
at the close of the fiscal year.  Awards will be paid in cash as soon as
practicable after the Corporation has publicly reported its fiscal year results
and in no event later than March 15, 2009.



·
Exceptions and adjustments to the Plan and the awards may be made at the
discretion of the Committee upon the recommendation of the Chairman & CEO,
President & COO and Sr. Vice President, CFO & Treasurer.



·
Participants in the Plan who enter after the start of the fiscal year may
receive a prorated award.



·
Employee Benefits, Taxes and Deductions - Awards paid under this Plan are
subject to applicable taxes, withholding as required by law, 401(k)
contributions and other payroll deductions.



·
Transfer or Change of Assignment - A participant transferring into or out of
qualifying positions during the fiscal year may receive a prorated award based
on a share of time spent in the qualifying assignment.



·
Termination of Employment - Any participant who resigns or is dismissed from
employment with the Corporation and its subsidiaries and affiliates for any
reason or who is not on the active payroll on the date that the award is paid,
will not be eligible for an award.



Nothing in this Plan will be construed to give any employee any right to
continue in the employment of the Corporation and its subsidiaries and
affiliates or to continue on any assignment.  Further, nothing in this Plan will
interfere in any way with the right of the Corporation to terminate the
employment of any employee affected by this Plan at any time and for any reason.


Participation in the Plan is discretionary.  Nothing in this Plan will interfere
in any way with the right of the Corporation to (i) change or modify the terms
and conditions of this Plan or (ii) reassign a participant to a different
incentive plan for future years.  In addition, nothing in the Plan confers on a
participant the right or entitlement to receive compensation or bonus in any
specific amount for any future fiscal year.  Moreover, the awards under the Plan
do not constitute wages, or regular, recurrent or contractual compensation and
will have no effect on the determination of employee-related rights or benefits
under law or any plan of the Corporation or its subsidiaries and affiliates.


The benefits provided pursuant to the awards are in no way secured, guaranteed
or warranted by the Corporation.

